Case 1:20-cv-22588-KMW Document 1-3 Entered on FLSD Docket 06/23/2020 Page 1 of 2
         .   -)
  AY,
    Q (Rzv.06/12)SummonainaCi
                            vilAction   - -   -        -.
                                                                                     '- -    -       .0




                                 U            D STA'IES D ISTRICT C OURT
                                                            forthe




     '
     -gi
       >vyv'
           a-too'
                          Ptaintfla)
                                                                     CivilAdionNo,



 N twaf t2=>>du' rztvzzq'pKçto e.lk:
 G 'QV .                 XCXXO YSJ
                                                  SUM O NS IN A CTVEL ACTION

       <jènuTu
  To:lDe   dant'
               z= e=dJZA JJ' N ** R6 &*tX* 5kk-x txazoh -w l
                                             ':.           x -m.t.b,+ %2= î
      .
                                                                       w qhf>,T-
                                                                               x.'+Fz6z


             A lawsuithasbeen fled agqim!rfyuu.
             W 7thin21daysaAerserviceoftlniasurnmonsonycu(notcountingthedayyoureceivedit)- or60 daysifyou
  arethe United StxleuoraUnited Sàtes agency,orac oc cerorem ployee oftheUnited Stcesdescribed i'
                                                                                                nFed.R.Civ.
  P.12(a)(2)or(3)- yQumustserveontheplaintiffarians'wertothenenched complainloramotiontmderRule12of
  the Fedee Ruleo ofCivilProcedure.n eanswerormotion m usrtbeaerved on theplaintifforplaindfrsatorney,
  whose name and addres; are:
    61:?tl:u na,(.z'u.=
    r)..s. s4k lj.
     x v'au'
           . fi :K. ,y'-
                       tl .sz kxg

             Ifyouraizloresporx judm estbydefauz4u1beunteredagainstyouorthereliefdernsndedintlw complain.
                                                                                                        s
  You also musrtfleyom'answercrmokon with thecomt


                                                                       CS    OF CoEJRT


 Date:
                                                                               Signak eo/cldrkcrDepur.
                                                                                                     pClqrk
Case 1:20-cv-22588-KMW Document 1-3 Entered on FLSD Docket 06/23/2020 Page 2 of 2
AO440t% .,
         .
         067.
            12)imvnnashlzCM AcionWv 2)
 Cl
  '
  vû A cucn No.18-25238                                              '

                                              PR OOF 0F O           W CE
                  P isJ>r#MnshouldM tbep .dMzffzthzd/rflr-lpqsr/glired#.FFM X.CiM.P.4(W
       '
           '
           IH smmrnvnonsforln= c/f
                                 pavf
                                    ufua apàflfl y> ;           .


           D Ipersox y sv edie =7= 0= ontkehdividcalat(placa)                                                       .
                                                            c.
                                                             1ld&a)                                   ;Qr
           o Ilee i e mavv = aziei dividual'sresidenceorxnmnslplace ofabodew it (.= e)
                                                   aperson of= 7'
                                                                im>le age
                                                                        '= d discreticn wbo reidestEezeo
           on (d* l                    ,O d= 53* 2.COW to t eZ W IILY 'SlastW OWD Nddress;W
                                                                                    .



           D 1 sG edi e mwn
                         ''rnocson ln= (y'' '.                                                                ,* 0 is

            designatedbylaw toacceptse ceof#ocesaorbekalfofl= ac//rgzprfraïonl
                                                                      0n (d&a)                        ;Of
           D Ire nrned ie .
                          ==   cnsunexecuted because                                    .                          ;Or

           ID Oierlgechl.



           M yfeesa':e$               fort-
                                          avela'ad $                       forservices,foratotalof$         c.oo         .

           1declareuuderpenaltyofpeljtzry+st% infovnMonisH e.


                                                            .               . JW R l
                                                                                   JA*       6


                                                                             'rlne v œ ce elz




                                                        '                        Jerper'
                                                                                       znrl- ra '

A ddifionalmf
           ' o= ation regardh gu emptqd terdce,e'tc:
